Citation Nr: 0300853	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-03 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) 
nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:  American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2001 decision of VA Regional 
Office (RO) in Manila, the Republic of the Philippines, 
which denied entitlement to VA nonservice-connected 
pension benefits.  

Shortly prior to certification of the appeal to the Board, 
the appellant appointed the above organization to 
represent him.  The RO has certified that VA Form 646 or 
the equivalent was not of record because there was no 
local representative in the Manila RO.  However, by letter 
of May 2002, the RO informed the appellant and his 
representative that the appeal was being certified to the 
Board, that it would take several months before the Board 
would review the case and that they had 90 days or until 
the Board promulgated a decision to submit additional 
evidence or otherwise submit further inquiries.  The 
appellant responded to this letter but his representative 
has not.  The Board concludes that the representative has 
been afforded an opportunity to respond to the matter at 
hand and that the appellant has been afforded all process 
due him.


FINDING OF FACT

There is no demonstration of qualifying military service 
for nonservice-connected pension benefits.  


CONCLUSION OF LAW

The appellant does not have basic eligibility for purposes 
of VA nonservice-connected pension benefits.  38 U.S.C.A. 
§§ 107, 1521 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters - VCAA

At the outset, the Board will address the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement 
of a well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as 
amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)).

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this 
matter.  Although the appellant is ultimately seeking 
entitlement to VA nonservice connected pension benefits, 
the preliminary matter of whether he is basically eligible 
to receive such benefits under the definition of veteran 
is currently before the Board on appeal.  Unlike many 
questions subject to appellate review, the issue of 
whether the appellate has met the definition of veteran 
for purposes of entitlement to VA benefits, by its very 
nature, has an extremely narrow focus.  We note that this 
case turns upon a legal matter, and that medical records 
and examination reports are not pertinent to the Board's 
decision.  The RO, in the December 2001 statement of the 
case (SOC) has set forth the law and facts in a fashion 
that clearly and adequately explained the basis of its 
decision.  The appellant has not made reference to or 
submitted any additional records, which are not already of 
record, which could tend to substantiate his claim.  It 
appears clear, therefore, that there are no outstanding 
records or other evidence that could substantiate the 
claim.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the appellant's claim, 
including any relevant records adequately identified by 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to 
evidentiary development requirements).  

Moreover, the VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
VA will refrain from providing assistance in obtaining 
evidence for a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would 
provide to the claimant would substantiate the claim.  VA 
will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates 
that there is no reasonable possibility that further 
assistance would substantiate the claim.  Circumstances in 
which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not 
limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of 
veteran status, or other lack of legal eligibility.  66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R § 3.159(d)). 

Accordingly, the Board finds that VA has satisfied any 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to 
his claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
The Board therefore finds that no useful purpose would be 
served in directing further development of this matter 
either by the RO or the Board.  Such action would result 
in unnecessarily imposing additional burdens on VA, with 
no benefit flowing to the veteran.  The Court has held 
that such action is to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Legal Analysis

The law authorizes the payment of VA nonservice-connected 
disability pension to a "veteran" of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which 
the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 C.F.R. § 
3.6(a).

"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b). "Armed Forces" consists 
of the United Sates Army, Nay, Marine Corps, Air Force, 
and Coast Guard, including their Reserve components.  38 
C.F.R. § 3.1.

For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted 
by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; 
and, (3) in the opinion of the Department of Veterans 
Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain 
purposes, as authorized by 38 U.S.C.A. § 107.  38 C.F.R. 
§ 3.40, 3.41 (2002).

The Court has held that the "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, 
or service department verification, that a particular 
individual served in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  In addition, we note 
that "service department findings are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

In the instant case, the Board finds that the appellant 
does not meet the basic eligibility requirements for 
nonservice-connected VA pension benefits.

The appellant seeks entitlement to nonservice-connected 
disability pension.  In support of his claim, he has 
submitted copies of Reports of Civilian Personnel Action 
from the United States Army Forces, Western Pacific 
showing that he was appointed as Student Censor Examiner 
on May 20, 1945.  He also submitted an August 1945 
certification from G.E., a United States Army officer, 
showing that he was employed as examiner in the Office of 
the Base Censor since approximately June 1, 1945; the 
cessation of hostilities, which made their office no 
longer necessary, was their only reason for dispensing 
with his services.  

As noted above, eligibility for VA benefits is governed by 
statutory and regulatory law which define an individual's 
legal status as a veteran of active military, naval or air 
service.  See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 
3.1, 3.6.  Non- service-connected disability pension may 
be awarded to a veteran of war who has qualifying service 
and is permanently and totally disabled.  See 38 U.S.C.A. 
§§ 1502, 1521 (West 1991).  A veteran meets the service 
requirement if he or she served in the "active military, 
naval, or air service" during the time periods listed in 
38 U.S.C.A. § 1521(j).

In this regard the appellant does not allege and the 
evidence does not show that he served in "active military, 
naval, or air service" at any time.  Notwithstanding, the 
appellant asserts that because he was employed by the 
United States Army Forces, as a civilian employee during a 
period of war, he is entitled to VA nonservice-connected 
pension benefits.  

Although, the appellant served in civilian capacity during 
a period of war, this service does not confer "veteran" 
status on him and he does not meet the qualifying service 
requisite for non-service-connected pension benefits.  
Thus, the appellant's claim lacks legal entitlement under 
the applicable legal provisions.

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case 
for the purpose of nonservice-connected pension benefits.  
Therefore, the appellant's claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

